Citation Nr: 1434415	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2000 to August 2002. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Milwaukee, Wisconsin (RO), which denied the benefit sought on appeal. 

In November 2012, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's remand directives, the Veteran's VA treatment records since September 2010 were associated with the claims folder and the Veteran was afforded a VA examination in December 2012 to obtain a medical opinion on the nature and etiology of his claimed lumbar spine disorder.  In a December 2012 letter, the AMC sought the Veteran's assistance in identifying any other outstanding records of pertinent treatment, but the Veteran did not respond.  Since the record reflects that there has been compliance with the Board's 2012 remand directives, the Board may precede with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's December 1998 examination pre-enlistment examination shows findings of thoracic kyphoscoliosis. 

2.  The most credible and probative evidence of record shows that Veteran's thoracic kyphoscoliosis did not increase in severity during his period of service.

3.  The competent evidence of record shows that the Veteran's current lumbar spine disorder, to include degenerative disc disease, first manifested four years after his separation from service, and the preponderance of competent evidence of record is against a finding that his current lumbar spine disorder is etiologically related to his period of service, to include in-service complaints of low back pain. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

In the case at hand, a December 2008 letter provided the Veteran with proper notice, including of what was necessary to establish the underlying claims of service connection, and of his and VA's responsibilities in claims development as well as   notice requirements under Dingess.  VA has thereby met its obligations to notify the Veteran of the medical and other evidence needed to substantiate his claim and of what evidence he is responsible for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his lay statements of argument, and identified VA and private treatment records have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his cervical spine condition currently exist, nor has he requested that the VA attempt to obtain any other private treatment records. 

VA has also provided the Veteran with a December 2012 VA examination in conjunction with his claim.  The examination report demonstrates that the VA examiner reviewed the evidence of record, recorded the Veteran's reported medical history and findings from clinical evaluation, and rendered appropriate opinion supported by a comprehensive statement.   The Board finds that the December 2012 VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 [affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim].

The Board notes that the Veteran was also provided with a VA examination in January 2009, but the VA examiner's medical conclusion was considered inadequate in the November 2012 Board remand.  As such, the findings contained in the 2009 examination report will not be addressed herein. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined the opportunity to testify before a member of the Board.  

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b) .

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a lumbar spine disorder.  He reports that he first injured his low back during his period of service when he was moving furniture.  He reports that he sought treatment for his low back pain and he was provided pain medication and therapy to treat his symptoms.  The Veteran contends that his current lumbar spine problems are etiologically related to his in-service back injury and low back pain complaints.  

A review of the Veteran's service treatment records shows that at the time of his December 1998 examination prior to his entrance into service, he was evaluated with an abnormal spine and diagnosis of thoracic kyphoscoliosis was provided. It was noted that x-ray of the thoracic spine was negative, and the Veteran denied any history of injury or treatment for spine problems.  Subsequent service treatment records show that he sought treatment in August 2000 and September 2000 for low back pain.  The September 2000 service treatment records noted that the Veteran reported that he had experienced low back pain for the past two weeks after he sustained an injury to his low back while loading wall lockers onto a truck.  It was noted that a thoracic spine x-ray was negative.  The Veteran was treated with pain medication.  None of the subsequent service treatment records show any complaints, treatment or diagnosis of low back problems.  In a January 2002 service treatment record, it was noted that a review of the Veteran's medical history showed that he had initial low back problems, but he had not experience any ongoing low back complaints.  The Veteran's May 2002 examination prior to separation shows that his spine was evaluated as normal and he denied having ever experienced recurrent back pain on the associated report of medical history.  

The first medical evidence of any low back problems following the Veteran's separation from service is shown in January 2006, when the Veteran presented to VA urgent care with complaints of low back pain.  At that time, the Veteran reported that his symptoms had manifested following an incident where he had hoisted himself into a truck and he felt like he had pulled a muscle.  A January 2006 VA x-ray of the lumbar spine was normal.  Shortly, there after the Veteran sought private medical treatment for continuing low back pain.  A January 2006 private treatment record shows that the Veteran reported a history of low back pain for the past two months but he denied any specific trauma or injury.  A private February 2006 MRI of the lumbar spine revealed findings of herniated disc and disc bulging.   

Subsequent VA and private treatment records show that the Veteran sought treatment for low back and sciatic pain.  In May 2008 and June 2008, the Veteran sought treatment for low back pain following a bowling injury.  A May 2008 VA x-ray of the lumbar spine showed no significant disc abnormalities, but a subsequent June 2008 VA lumbar spine x-ray revealed findings of degenerative disc disease.  A July 2008 VA lumbar spine x-ray showed evidence of disc space narrowing.  The Veteran underwent a laminectomy and discectomy in August 2008.  Despite the Veteran's lumbar spine surgery, he has continued to experience low back pain and radiating pain down his right lower extremity.  The Veteran was assessed with my facial lumbar pain associated with degenerative disc disease. 

Pursuant to the Board's November 2012 remand directives, the Veteran was afforded a VA spine examination to determine the nature and etiology of his claimed lumbar spine disorder.  The examination report shows that the VA examiner reviewed the claims folder, including his private treatment records, and recorded the Veteran's medical history and findings from clinical examination.  The Veteran's history of lumbar spine surgery was noted.  A diagnosis of myofacial low back pain was provided.  Based on a review of the records, the VA examiner concluded that it was less likely than not that the Veteran's current lumbar spine disorder was related to his period of service, to include his in-service back injury and complaints of low back pain.  The VA examiner concluded that the Veteran's current lumbar spine disorder was a natural process and was not caused or aggravated by his in-service episode of low back pain or his two years of military service.  

Initially, the Board notes that service treatment record shows that the Veteran had a diagnosis of thoracic kyphoscoliosis upon his entrance into service, despite the lack of x-ray evidence that substantiated the diagnosis at that time.  As such, the Veteran did not enter active duty with sound thoracic spine and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1111.  Hence, thoracic kyphoscoliosis was not incurred while on active duty.  While the thoracic kyphoscoliosis was not incurred during service, the Board must still consider the question of in-service aggravation of the pre-existing condition.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

Based on a review of the evidence, the Board finds that the evidence of record clearly shows that the Veteran's thoracic kyphoscoliosis did not increase in severity during his period of service.  In this regard, there is no credible evidence that shows that the Veteran's thoracic kyphoscoliosis underwent a permanent increase in disability during service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  The Veteran's service treatment records shows that he was treated for low back problems in service in August 2000 and September 2000, but that he had specifically reported that he had only experienced pain for the past two weeks after injuring his low back while loading a truck.  No further complaints were noted, and, in fact, when his past history of complaint was noted in January 2002, it was also specifically indicated that he had not experienced any ongoing problems since that time.  Furthermore, the Veteran's thoracic spine was considered normal at the time of his separation from service and that he specifically denied ever having experienced chronic back pain at that time.  The Board notes that this document history is consistent with the conclusions of the December 2012 VA examiner, who found that the Veteran did not have a current lumbar spine disorder that was aggravated by his period of service, to include his episode of low back pain. 

The Board has considered the Veteran's assertion that he has experienced a continuity of symptomatology since injuring his back in 2000.  However, given the Veteran's specific denial of any history of back problems at separation, and the fact that the Veteran failed to report any past history of ongoing complaints when he received his first documented post-service treatment in 2006, the Board finds that assertion lacking in credibility.  For this reason, the Board further finds that the Veteran's statements cannot be as credible evidence that the thoracic kyphoscoliosis documented in 1998 increased in severity during his period of service.  Aggravation may not be conceded where the disability underwent no increase in severity beyond its natural progression during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  As there is no credible or competent evidence suggesting an increase in service, the Board finds that there is no presumption of aggravation.

The Board now turns to whether the Veteran's current lumbar spine disorder, to include degenerative disc disease, is otherwise related to his period of service.  

The record does not reflect, and the Veteran does not assert, that he was diagnosed with a chronic low back disorder during service or shortly thereafter.  Although his service treatment records show that he sought treatment for low back pain in August 2000 and September 2000, it is pertinent that no record during the remainder of the Veteran's period of active shows he sought treatment for back problems or that he was diagnosed with a chronic low back disorder.  At the time of his separation from service in May 2002, the Veteran's spine was evaluated as normal and he denied any recurrent back problems.  The lack of a chronic low back disorder during the Veteran's period of service, and normal back at separation are evidence against a finding that the Veteran sustained a chronic low back disorder during service.  

The first clinical evidence of lumbar disc involvement is not shown until January 2006, which comes more than three years after his separation from service.  There is no medical evidence showing that the Veteran's current lumbar spine disorder had an onset during his period of service or within the first year thereafter.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

In addition, the competent evidence of record weighs against a finding that the Veteran's current lumbar spine disorder is etiologically related to his period of service, to include his in-service back injury and low back complaints.  The only medical nexus opinion of record weighs heavily against the Veteran's claim.  The December 2012 VA examiner opined that it was less likely as not that the Veteran's current lumbar spine disabilities were caused by or related to military service.  The VA examiner supported his medical conclusion by providing a comprehensive medical statement that reflected consideration of the evidence of record.  The record presents no competent medical opinion in favor of the claim.  

The Board has considered the Veteran's assertions that his current diagnosed lumbar spine disorder is related to his period of service.  However, the evidence of record does not suggest that the Veteran has medical training so as to be able to provide an etiology between his current lumbar degenerative disc disease and his period of service through his observation of his symptomatology alone.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, the determination of the nature and etiology of degenerative disc disease requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the only competent medical opinion of record comes from the 2012 VA examiner, and the VA examiner's opinion weighs heavily against the Veteran's claim.  

The Board acknowledges that service connection can also be award based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes the Veteran's general lay assertions that he has experienced low back pain since his 2000 in-service back injury.  

The Board acknowledges that the Veteran is competent to attest to his observations when his back problems first began and the continuity of similar symptoms since then disorder.  38 C.F.R. § 3.159(a)(2).  Although the Veteran is competent to attest to his symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's lay reports of continuity of low back symptoms are not credible, because his current reports are inconsistent his denial of recurrent back problems in 2002 and he has an interest in any financial benefit awarded to the Veteran.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

In sum, the weight of the evidence is against a finding that the Veteran's current lumbar spine disorder is related to his period of service.  The Board finds that the preponderance of the medical evidence is against a finding that any current diagnosed lumbar spine disorder is etiologically related to the Veteran's period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.  



ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


